DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  last line, “the second electrode” needs to be changed to “the second tapered electrode”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (US 2005/0067644) in view of Ozaki (US 2008/0079046).
Regarding claim 1, Zhuang (Fig. 1) discloses a structure, comprising: a first metallization feature (3, 7); a tapered ferroelectric capacitor comprising a first tapered electrode 19 ([0006]) directly contacting a first sidewall of a trench, a second tapered electrode 19 directly contacting a second sidewall of the trench and a ferroelectric material 11 ([0004]) between the first tapered electrode and the second tapered electrode, the first tapered electrode 19 contacting the first metallization feature (3, 7); and a second metallization feature (3, 7) contacting the second tapered electrode 19.
Zhuang does not disclose the ferroelectric material 11 between the first and second tapered electrodes 19 is formed by filling a remaining portion of the trench.
It is noted that the method of filling a remaining portion of a trench with the ferroelectric material after forming the first and second electrodes, is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Ozaki (Figs. 1, 5 and 6) does teach a method of forming a ferroelectric capacitor CFE ([0056]) by forming a first electrode 26 directly on a first sidewall of a trench, a second electrode 26 directly on a second sidewall of the trench and ferroelectric material 27 between the first electrode and the second electrode 26 and filling a remaining portion of the trench (see Fig. 6 and [0076]).  

Regarding claims 2 and 9-10, Zhuang (Fig. 1) further discloses: the ferroelectric material 11 has a tapered profile; the tapered ferroelectric capacitor is offset with respect to the first metallization feature (3, 7) and the second metallization feature (3, 7) such that the first metallization feature (3, 7) is laterally offset from the second metallization feature (3, 7); the first metallization feature (3, 7) directly contacts the first tapered electrode 19; and the second metallization feature (3, 7) directly contacts the second tapered electrode 19; and the tapered ferroelectric capacitor is a vertical capacitor, and wherein: the vertical tapered ferroelectric capacitor is provided within the trench (as modified by Ozaki), the first tapered electrode 19 extends from a bottom of the trench to a top of the trench; the second tapered electrode 19 extends from the bottom of the trench to the top of the trench; and the ferroelectric material 11 extends from the bottom of the trench to the top of the trench.
Regarding claims 4 and 6, Zhuang (Fig. 1) discloses the first metallization feature or via (3, 7) directly contacts the first tapered electrode 19 from underneath the trench, and the second metallization feature or via (3, 7) directly contacts the second tapered 
However, Ozaki (Figs. 1 and 2A) teaches the second metallization feature 34 directly contacts the second electrode 26 from on top of the trench.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to modify the device of Zhuang by forming the second metallization feature directly contacts the second tapered electrode from on top of the trench in order to contact the second metallization feature to the upper interconnection level (as taught by Ozaki) according to the requirement of the integrated circuit layout. 
Regarding claims 7-8 and 11, Zhuang does not disclose the tapered ferroelectric capacitor has different polarization states/ multiple states and an electric field varies along a height of the vertical capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Zhuang’s device both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, claimed properties or functions of having “the tapered ferroelectric capacitor has different polarization states/ multiple .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al and Ozaki as applied to claim 4 above and further in view of Seo et al (US 2020/0161250).
Neither Zhuang nor Ozaki disclose the doped high-k dielectric material is a hafnium based material.
However, Seo (Fig. 8) teaches a multi-level FRAM ([0029]) comprising a high-k ferroelectric material being a hafnium based material ([0029]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There was absent evidence of disclosure of criticality for selecting a ferroelectric material as claimed. Therefore, it would have been obvious to substitute the ferroelectric material being a hafnium based material as claimed for the ferroelectric material of Zhuang because of their equivalence for their use in the semiconductor art as the high-k ferroelectric materials and the selection of any of these known equivalents to be used as an dielectric material for the FRAM of Zhuang would be within the level of ordinary skill in the art. 
Claims 12-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (US 2005/0067644) in view of Ozaki (US 2008/0079046) and Abe et al (US 5,155,573).
Regarding claim 12, Zhuang (Fig. 1) discloses a multi-level FRAM cell comprising: a first metallization feature (3, 7); a second metallization feature (3, 7); and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a trench)][AltContent: connector][AltContent: connector]  	
	
    PNG
    media_image1.png
    367
    352
    media_image1.png
    Greyscale


Zhuang does not disclose the first metallization feature comprising an upper metal line and upper via, and the second metallization feature comprising a lower metal line and lower via.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to modify the device of Zhuang by forming the first metallization feature and the second metallization feature with the structures as set forth above in order to provide an additional upper interconnection level (as taught by Ozaki) and an additional lower interconnection level (as taught by Abe) according to the requirements of the integrated circuit layout.   
Regarding claims 13, 15 and 18, Zhuang (Fig. 1) further discloses: the tapered vertical ferroelectric capacitor is composed of ferroelectric material 11 ([0004]) that has a tapered profile extending from a top of the trench to a bottom of the trench, positioned between the lower metal line and the upper metal line (as modified by Ozaki and Abe); the ferroelectric material 11 is composed of a doped high-k dielectric material ([0004]); and the tapered vertical ferroelectric capacitor is offset with respect to the first metallization feature (3, 7) and the second metallization feature (3, 7) such that the first and the second metallization features are laterally offset from one another.
Regarding claims 14 and 21, Zhuang (Fig. 1) further discloses: the first tapered electrode and the second tapered electrode 19 each directly contacts sidewalls of the ferroelectric material 11; and the first tapered metal electrode 19 directly contacts a first wall of the trench; the second tapered metal electrode 19 directly contacts a second wall 
Zhuang does not disclose the ferroelectric material 11 between the first and second tapered electrodes 19 is formed by filling a remaining portion of the trench.
It is noted that the method of filling a remaining portion of a trench with the ferroelectric material after forming the first and second electrodes, is an intermediate process step that does not affect the structure of the final device.  Therefore, the process limitations recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Ozaki (Figs. 1, 5 and 6) does teach a method of forming a ferroelectric capacitor CFE ([0056]) by forming a first electrode 26 directly on a first sidewall of a trench, a second electrode 26 directly on a second sidewall of the trench and ferroelectric material 27 between the first electrode and the second electrode 26 and filling a remaining portion of the trench (see Fig. 6 and [0076]).  
Accordingly, it would have been obvious to modify the method of Zhuang by forming the first and second electrodes on the sidewalls of a trench and filling a remaining portion of a trench with the ferroelectric material (as taught by Ozaki) because it is a known alternative process that would produce the vertical structures of the ferroelectric capacitor.  It appears that these changes in the method of forming the 
Regarding claim 16, Zhuang (Fig. 1) discloses the first metallization feature (3, 7) and the second metallization feature (3, 7) are laterally offset from one another and each contact only a single electrode, and wherein the first tapered metal electrode 19 and the second tapered metal electrode 19 are within a trench.
Zhuang’s Fig. 1 does not disclose each of the first and second metal electrodes 19 comprising a narrow section at an upper end of the trench and a wider section at a lower portion of the trench.
However, Zhuang (Fig. 2) teaches a modified embodiment comprising a first metal electrode 30 (leftmost 30) and a second metal electrode 30 (rightmost 30) each comprising a narrow section at an upper end of the trench and a wider section at a lower portion of the trench.  Accordingly, it would have been obvious to form each of the first and second metal electrodes with the tapered shape as set forth above because it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 17 and 19, Zhuang does not disclose the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Zhuang’s device both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, claimed properties or functions of having “the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor” are presumed to be inherent.
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive.
    A)   Rejection of claims 1-2 and 4-11 under the combination of Zhuang et al and
Ozaki.
	Applicant (pages 11-15 of remark) argues that Zhuang does not disclose a process step of “filling a remaining portion of the trench” with the ferroelectric material as recited in claim 1.
	This argument is not persuasive because the limitation “filling” a remaining portion of the trench is a process limitation that would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  
In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). In this case, there is no structural different between the ferroelectric materials of claim and Zhuang because they both are vertically formed between the first and second electrodes.  Furthermore, Ozaki (Figs. 5 
	Applicant (pages 11-15 of remark) argues that it would not be obvious to combine Ozaki with Zhuang because Ozaki does not teach a tapered vertical ferroelectric capacitor.
	This argument is not persuasive because Ozaki is not relied on for teaching a tapered vertical ferroelectric capacitor.  Zhuang discloses a tapered vertical ferroelectric capacitor.  Ozaki is only relied on for teaching a known feature of using a filling process for forming a ferroelectric material between the two electrodes within a trench.  Therefore, the combination of Zhuang and Ozaki does suggest the invention as claimed. 
B)   Rejection of claims 12-19 and 21 under the combination of Zhuang et al, Ozaki and Abe et al.
	Applicant (pages 15-18 of remark) argues that Zhuang does not suggest the trench is filled with ferroelectric material as recited in claim 12.
This argument is not persuasive because the limitation on which Applicant relies (i.e., filling the trench) is not stated in the claim 12.  Therefore, Zhuang’s Fig. 1 does suggest “a ferroelectric material in a remaining portion of the trench” as claimed because Fig. 1 clearly discloses the vertical ferroelectric material (labeled as “Capacitor”) within a portion of a trench (see “a trench” annotated in Fig. 1 reproduced 
Applicant (pages 15-18 of remark) argues that it would not be obvious to combine Ozaki and Abe with Zhuang because neither Ozaki nor Abe teach a tapered vertical ferroelectric capacitor.
This argument is not persuasive because neither Ozaki nor Abe are relied on for teaching a tapered vertical ferroelectric capacitor.  Zhuang discloses a tapered vertical ferroelectric capacitor.  Ozaki is only relied on for teaching a known feature of forming the first metallization feature comprising an upper metal line and upper via, and Abe is only relied on for teaching a known feature of forming the second metallization feature comprising a lower metal line and lower via. Therefore, the combination of Zhuang, Ozaki and Abe does suggest the invention as claimed. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHAT X CAO/Primary Examiner, Art Unit 2817